   6:20-cv-01739-DCC-JDA        Date Filed 09/23/20    Entry Number 38      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

James Brandon Cass,                     )        Case No. 6:20-cv-01739-DCC-JDA
                                        )
                    Plaintiff,          )
                                        )
v.                                      )                   ORDER
                                        )
                                        )
Deputy Skinner, Master Deputy           )
Boone, Master Deputy Brown,             )
Lieutenant McAlister, Greenville County )
Sheriff Department,                     )
                                        )
                    Defendants.         )
________________________________ )

      This matter is before the Court upon Plaintiff’s second amended complaint alleging

violations of his civil rights pursuant to 42 U.S.C. § 1983. ECF No. 22. In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred

to United States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings and a

Report and Recommendation (“Report”). On June 29, 2020, the Magistrate Judge issued

an Order informing Plaintiff that this action was subject to summary dismissal. ECF No.

20. Plaintiff was told that he could attempt to cure the defects in his amended complaint

by filing a second amended complaint. Plaintiff was warned that failure to file a second

amended complaint could result in dismissal of his claim with prejudice and without leave

for further amendment. Plaintiff filed a second amended complaint.

      On July 16, 2020, the Magistrate Judge issued a Report recommending that the

Greenville County Sheriff Department be dismissed without issuance and service of
   6:20-cv-01739-DCC-JDA        Date Filed 09/23/20     Entry Number 38      Page 2 of 3




process.1 ECF No. 27. The Magistrate Judge advised Plaintiff of the procedures and

requirements for filing objections to the Report and the serious consequences if he failed

to do so. Plaintiff did not file objections to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge's Report.2

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the


       1
       Service of process was authorized with respect to the remaining Defendants.
ECF No. 26.

       2
        The Court notes that the Report was returned as undeliverable. See ECF No.
31. Plaintiff was specifically warned that it was his responsibility to keep the Court
informed as to his current address. See ECF No. 16.
   6:20-cv-01739-DCC-JDA           Date Filed 09/23/20      Entry Number 38       Page 3 of 3




recommendation of the Magistrate Judge. The Greenville County Sheriff Department is

dismissed from this action with prejudice and without issuance and service of process.3

       IT IS SO ORDERED.

                                                            s/ Donald C. Coggins, Jr.
                                                            United States District Judge
September 23, 2020
Spartanburg, South Carolina




       3
         See Workman v. Morrison Healthcare, 724 F. App’x 280, 281 (4th Cir. 2018) (in
a case where the district court had already afforded the plaintiff an opportunity to amend,
directing the district court on remand to “in its discretion, either afford [the plaintiff] another
opportunity to file an amended complaint or dismiss the complaint with prejudice, thereby
rendering the dismissal order a final, appealable order”) (citing Goode v. Cent. Va. Legal
Aid Soc’y, Inc., 807 F.3d 619, 630 (4th Cir. 2015), abrogated in part by Bing v. Bravo Sys.,
LLC, 959 F.3d 605, 614–15 (4th Cir. 2020)).
